IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 18, 2008

                                     No. 07-31082                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


HEATHER WEATHERS,

                                                  Plaintiff-Appellant
v.

SCHOOL BOARD OF LAFAYETTE PARISH;
JAMES H. EASTON, SUPERINTENDENT OF SCHOOLS, LAFAYETTE
PARISH; JOSEPH CRAIG, PRINCIPAL, COMEAUX HIGH SCHOOL,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                 (6:06-CV-01042)


Before JOLLY, HIGGINBOTHAM, AND HAYNES, Circuit Judges.
PER CURIAM:*


       Plaintiff, Heather Weathers, appeals the District Court’s grant of
summary judgment to the School Board of Lafayette Parish and two of its
officials, sued in their official capacities, on her claims under 42 U.S.C. § 1983.
Ms. Weathers was a substitute teacher at Comeaux High School where


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-31082

Defendant Joseph Craig was a principal. She alleges that Principal Craig fired
her in violation of her First Amendment rights as a result of a student complaint
about Ms. Weathers’ website which contained adult art.
      A municipal level governmental entity, such as the School Board here, can
be held liable for Section 1983 violations only as a result of an official policy or
the decision of a person or entity with final policymaking authority. Jett v.
Dallas Indep. Sch. Dist., 7 F.3d 1241 (5th Cir. 1994); see also Barrow v. Greenville
Indep. Sch. Dist., 480 F.3d 381-82 (5th Cir. 2007)(where state law makes the
school board the policymaker and the superintendent the administrator, the
school board is not liable under Section 1983 for the superintendent’s refusal to
recommend a teacher for promotion), cert. denied, 128 S. Ct. 255 (2007). The
District Court determined as a matter of law that Principal Craig was not vested
with “final policymaking authority” in the matter of hiring and firing of teachers
because only the School Board was authorized by state law to make such
decisions. As a result, the District Court concluded that summary judgment
should be granted.
      Having carefully reviewed the record on appeal, including the briefs of the
parties and the district court’s thorough opinion, we are satisfied that the
district court’s rulings are fully supported. Finding no error, we adopt the
reasoning of the district court. The grant of summary judgment by the district
court is AFFIRMED.




                                         2